 Case 8:19-cv-00403-CEH-AEP Document 1 Filed 02/15/19 Page 1 of 29 PageID 1



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

B&G EQUIPMENT COMPANY, INC.,
                                                       Civil Action No.
Plaintiff,

v.

AIROFOG USA, LLC, a Florida limited
liability company,

Defendant.


                       COMPLAINT FOR DAMAGES, INJUNCTIVE
                        RELIEF AND DEMAND FOR JURY TRIAL

        Plaintiff B&G Equipment Company, Inc. (“B&G” or “Plaintiff”) seeks legal and

equitable remedies for violations of the Trademark Laws of the United States, 15 U.S.C. § 1051

et seq. (also referred to as the “Lanham Act”). This action also asserts related state claims under

both the statutory law and common law of the State of Florida. Defendant AiroFog USA, LLC

(“Defendant”) is promoting, selling and offering for sale goods which are confusingly similar

imitations of Plaintiff’s trademark goods, and such actions by Defendant additionally violate the

express terms of the parties’ Settlement Agreement. Plaintiff seeks preliminary and permanent

injunctive relief, equitable relief, monetary damages, attorney’s fees, and other necessary relief.

In support of the aforementioned claims, Plaintiff alleges as follows:

                                 JURISDICTION AND VENUE

        1.     This Court has subject matter jurisdiction over all causes of action set forth herein

pursuant to 28 U.S.C. §§ 1331, 1332, 1338, and 1367, in that this is a civil action involving

claims arising under the laws of the United States, and/or involving claims between parties with

diversity of citizenship where the amount in controversy exceeds $75,000, wherein all other



EAST\164222765.7
 Case 8:19-cv-00403-CEH-AEP Document 1 Filed 02/15/19 Page 2 of 29 PageID 2



state law claims are so related to claims within the Court’s original jurisdiction that they form

part of the same case or controversy.

       2.      This Court also has jurisdiction over the state law claims under the doctrine of

supplemental jurisdiction, because the federal and state claims are based on the same operative

facts, and judicial economy, convenience and fairness to the parties will result if this Court

assumes and exercises jurisdiction over such state law claims.

       3.      Venue is proper in this district pursuant to 28 U.S.C. §§ 1391, because, Defendant

resides in this District, and because some or all of Defendant’s infringing activities set forth in

this Complaint occurred within this District.

                                            PARTIES

       4.      Plaintiff, B&G Equipment Company, Inc. (hereinafter referred to as “B&G”) is a

Delaware corporation, having a principal place of business at 135 Region South Drive, Jackson,

Georgia, 30233.

       5.      B&G is a manufacturer and seller of various pest control products, such as

sprayers and parts therefor, throughout the United States to both pest control specialists and the

consuming public at large, and has been in the business of manufacturing and selling such

products since 1949.

       6.      Upon information and belief, Defendant is a Florida limited liability company

with offices located at 15331 Flight Path Drive, Brooksville, Florida 34604.

       7.      Upon information and belief, Defendant is a distributor of pest control products,

including sprayers.

       8.      Upon information and belief, Defendant distributes pest control products both

within Florida and throughout the United States.




EAST\164222765.7
 Case 8:19-cv-00403-CEH-AEP Document 1 Filed 02/15/19 Page 3 of 29 PageID 3



                                 FACTUAL BACKGROUND

                                      B&G’s Trade Dress

       9.      B&G has been manufacturing and selling pest control products for over sixty-

seven (67) years.

       10.     One of B&G’s longest-running and most popular products is the B&G ‘Sprayer’

(hereinafter the “Sprayer”). An image of the Sprayer is shown below:




       11.     After its introduction in 1962, the Sprayer quickly became the corporate image

and brand for B&G, and continues to represent B&G’s corporate image and brand to this day.

       12.     The Sprayer comes in a variety of volumetric sizes (e.g., ½ Gallon, 1 Gallon, 2

Gallon, etc.), but each size shares a common product configuration unique to B&G, including

the following elements: (1) a cylindrical barrel; (2) circumferential rings extending around the

barrel; (3) a slightly conical top member for the barrel; (4) a handle configuration incorporating

a tubular gripping portion and a semicircular support member connecting the gripping portion to




EAST\164222765.7
 Case 8:19-cv-00403-CEH-AEP Document 1 Filed 02/15/19 Page 4 of 29 PageID 4



a pump portion of the barrel; (5) a sprayer wand with an obtusely angled tip portion; and (6) a

diagonal mounting pocket for the sprayer wand affixed to the barrel.

        13.    By 2007, B&G had obtained two (2) Trademark Registrations on the Sprayer: (1)

U.S. Reg. No. 3,210,240 (for the Sprayer including the words “B&G” stamped thereon) and (2)

U.S. Reg. No. 3,239,891 (for the Sprayer body alone) (collectively, the “Trademark

Registrations”). Copies of the Trademark Registrations are attached hereto as Exhibit A.

        14.    The Trademark Registrations became incontestable on April 18, 2012 and January

2, 2013, respectively. Copies of the U.S. Trademark Office’s Acceptances of B&G’s

Declarations of Incontestability are attached hereto as Exhibit B.

        15.    In addition to B&G’s federally registered rights as set forth in the Trademark

Registrations, B&G has common law trademark and trade dress rights in the combination of

unique and ornamental features that comprise the Sprayer, including: (1) a cylindrical barrel; (2)

circumferential rings extending around the barrel; (3) a slightly conical top member for the

barrel; (4) a handle configuration incorporating a tubular gripping portion and a semicircular

support member connecting the gripping portion to a pump portion of the barrel; (5) a sprayer

wand with an obtusely angled tip portion; and (6) a diagonal mounting pocket for the sprayer

wand affixed to the barrel, which holds the sprayer wand generally upright when mounted on

the barrel (collectively, the “Sprayer Trade Dress”).

        16.    The Sprayer Trade Dress is purely aesthetic, and non-functional.

        17.    B&G first sold a sprayer including all the elements of the Sprayer Trade Dress in

1962.

        18.    Since 1962, B&G has continuously and actively marketed sprayers including the

Sprayer Trade Dress in interstate commerce.




EAST\164222765.7
 Case 8:19-cv-00403-CEH-AEP Document 1 Filed 02/15/19 Page 5 of 29 PageID 5



       19.     The Sprayer Trade Dress has acquired secondary meaning through over fifty (50)

years of substantially continuous and exclusive use by B&G in the marketplace.

       20.     Since B&G’s first sale in 1962, B&G has enjoyed the goodwill associated with

the Sprayer Trade Dress, and greatly values such goodwill.

        21.    Customers within the pest control industry associate the Sprayer Trade Dress

exclusively with B&G.

                                 Defendant’s Copycat Products

        22.    Upon information and belief, Defendant began selling a sprayer (hereinafter the

“AF Sprayer”) with a design that blatantly copied the design of the B&G Sprayer at least as

early as October 2014.

        23.    Upon information and belief, prior to 2014, a Chinese company also called

AiroFog (“AiroFog China”) had been trying to sell a sprayer similar in design to the AF Sprayer

through various distribution channels in the United States.

       24.     Upon information and belief, after failing to gain traction in the United States

through standard distribution channels in the pest control industry, AiroFog China decided to set

up its own U.S. distributor, namely, Defendant.

        25.    Shown below are images of the B&G Sprayer (right) and the AF Sprayer (left)

from 2016, arranged side-by-side.




EAST\164222765.7
 Case 8:19-cv-00403-CEH-AEP Document 1 Filed 02/15/19 Page 6 of 29 PageID 6




        26.    As shown above, the design of the AF Sprayer was substantially identical to that

of the B&G Sprayer in 2016.

        27.    At the time the AF Sprayer was first introduced (2014), the B&G Sprayer had

been on sale for over fifty (50) years, and B&G had accumulated substantial goodwill in the

design of the Sprayer.

        28.    The AF Sprayer includes all the features shown in the Trademark Registrations,

with the exception of the word “B&G” on the barrel (which has been replaced with the word

“AiroFog”).

        29.    The AF Sprayer includes all the elements of the Sprayer Trade Dress.

       30.     B&G and Defendant share the same channels of trade with respect to their

products.

       31.     B&G and Defendant have attended the same trade shows in the past.

       32.     B&G and Defendant target the same end customers, namely, Pest Control

Operators (PCOs).




EAST\164222765.7
 Case 8:19-cv-00403-CEH-AEP Document 1 Filed 02/15/19 Page 7 of 29 PageID 7



         33.   Defendant is infringing, and will continue to infringe, B&G’s intellectual property

rights in the Trademark Registrations, and in the Sprayer Trade Dress, unless enjoined by this

Court.

         34.   Upon information and belief, Defendant will continue to willfully infringe B&G’s

intellectual property rights in the Trademark Registrations and Sprayer Trade Dress, unless

enjoined.

         35.   Many alternative ornamental designs exist in the marketplace for pest control

products, such that Defendant did not need to copy the designs for B&G’s Sprayer in order to

compete.

         36.   Defendant’s copying of the design for B&G’s Sprayer permitted Defendant to

make virtually no investment in product design and development with respect to the AF

Sprayer, and also allowed Defendant to benefit from the substantial goodwill B&G has

accumulated in the marketplace.

         37.   Upon information and belief, Defendant introduced the AF Sprayer with an

intention to trade off B&G’s long-standing goodwill, in order to cause confusion in the

marketplace for pest control products, and to lead customers to believe that Defendant’s

products are sponsored by, or affiliated with, B&G.

                              The 2016 Litigation And Settlement

         38.   In 2016, B&G brought claims against Defendant in this judicial district for, inter

alia, trademark infringement and unfair competition. See B&G Equipment Co., Inc. v. AiroFog

USA LLC, Case No. 8:16-cv-03432-CEH-MAP (the “2016 Litigation”).




EAST\164222765.7
 Case 8:19-cv-00403-CEH-AEP Document 1 Filed 02/15/19 Page 8 of 29 PageID 8



       39.     The Court (Honorable Charlene Edwards Honeywell) dismissed the 2016

Litigation on December 5, 2017 pursuant to a settlement between the parties. See ECF No. 33,

2016 Litigation.

       40.     The parties settlement of the 2016 Litigation was set forth in a written Settlement

Agreement dated November 15, 2017 (the “Settlement Agreement”), attached hereto as Exhibit

C.

       41.     The Defendant expressly agreed to make material changes to specific ones of its

products in the Settlement Agreement, including the AF Sprayer.

       42.     With respect to the AF Sprayer, the Defendant agreed to mark the AF Sprayer as

“Made In China” with vinyl, destructible labels.

       43.     Section 3.3(a) of the Settlement Agreement specifically states:

               All stickers comprise vinyl, destructible labels, or some equivalent
               type of label which is tamper resistant, or which is made in such a
               manner so as not to be easily removable from the respective
               Products without destruction of the label itself. B&G agrees that the
               following types of labels are appropriate for use in connection with
               this sub-section: (i) Brady Defender™ destructible labels made by
               Brady (http://www.bradybrandprotection.com/), (ii) CAMCODE®
               destructible      labels      made        by       Horizons      Inc.
               (https://www.camcode.com/), or (iii) NADCO® destructible vinyl
               labels [Material 7613] made by Nadco Tapes & Labels, Inc.
               (http://www.nadco-inc.com/index.html).


       44.     The Defendant additionally expressly agreed to make the lengths of the wands for

the AF Sprayer either 7 ½ or 17 ½ inches exactly.

       45.     Section 3.4(a) of the Settlement Agreement specifically states:

               The lengths of the wands for the AF Sprayer shall be only 7 ½
               inches or 17 ½ inches, and shall not be interchangeable with wands
               for the current B&G Sprayer; The hose, trigger valve, and filter for
               the AF Sprayer shall not be interchangeable with the current B&G
               Sprayer; No parts for the AF Sprayer shall be interchangeable with



EAST\164222765.7
 Case 8:19-cv-00403-CEH-AEP Document 1 Filed 02/15/19 Page 9 of 29 PageID 9



                the B&G Sprayer, except for the parts shown in Exhibit C attached
                hereto…


       46.      As shown above, the Defendant also expressly agreed to make the wands not

interchangeable with the wands for the B&G Sprayer.

       47.      Defendant also expressly agreed to make the hose, trigger valve, and filter for the

AF Sprayer not interchangeable with the B&G Sprayer.

       48.      Finally, Defendant expressly agreed in the Settlement Agreement to make no

parts for the AF Sprayer that would be interchangeable with the B&G Sprayer, except for a few

limited parts listed in the Settlement Agreement which are not at issue in this case.

                                   Defendant’s Recent Actions

       49.      Defendant has failed to adhere to the promises it made in the Settlement

Agreement.

       50.      Plaintiff recently learned that Defendant has breached the Settlement Agreement

in several material ways, including but not limited to:

             a. using “Made in China” labels that are easily removable without destruction of the

                label;

             b. using wands for the AF Sprayer that are not exactly 7 ½ inches nor exactly 17 ½

                inches; and

             c. using parts for the AF Sprayer that are interchangeable with parts for the B&G

                Sprayer, including but not limited to the wands.




EAST\164222765.7
Case 8:19-cv-00403-CEH-AEP Document 1 Filed 02/15/19 Page 10 of 29 PageID 10



       51.     Below is an image of the “Made In China” label on an AF Sprayer; the label is

already peeling off, and does not appear to be destructible in any manner:




       52.     Below is an image of the wand of the AF Sprayer (top) compared to the wand of

the current B&G Sprayer (bottom); the wands have identical lengths of 8 ½ inches:




EAST\164222765.7
Case 8:19-cv-00403-CEH-AEP Document 1 Filed 02/15/19 Page 11 of 29 PageID 11



        53.    Below is an image of the wand of the AF Sprayer disassembled; the parts shown

are attachable to the B&G Sprayer, and thus interchangeable with the B&G Sprayer:




        54.    In accordance with the notice provisions of Section 5.1 of the Settlement

Agreement, Plaintiff notified Defendant in writing of the identified material breaches on

December 14, 2018 and provided Defendant the thirty (30) days specified in the agreement to

cure (the “Notice Letter”). A true and correct copy of the Notice Letter is attached hereto as

Exhibit D.

        55.    Defendant did not cure the material breaches referenced above by January 14,

2019.

        56.    In fact, Plaintiff heard nothing from Defendant in response to the Notice Letter

until midday on January 14, 2019, when Defendant’s counsel contacted Plaintiff’s counsel to

request an extension of time to address the issues raised in the Notice Letter.




EAST\164222765.7
Case 8:19-cv-00403-CEH-AEP Document 1 Filed 02/15/19 Page 12 of 29 PageID 12



       57.     The months of November through February are the peak sales time for pest

control products.

       58.     Despite this peak sales time, Plaintiff agreed to a limited extension of time of

fourteen (14) days for Defendant to respond to the Notice Letter, in hopes that Defendant would

cure the referenced material breaches, and that litigation would not be necessary.

       59.     Defendant failed to cure the material breaches of the Settlement Agreement by

January 28, 2019, and thus this litigation became necessary.

       60.     Defendant continues to advertise and sell the AF Sprayer to this day, while

touting the interchangeability of parts with the B&G Sprayer, and wand lengths greater than 7 ½

and 17 ½ inches. Attached hereto as Exhibit E are pages from the website of distributor (Pest

Management Supply) selling Defendant’s products. These pages advertise wand lengths of 8

inches and 18 inches for the AF Sprayer, and also advertise AF Sprayer parts that “fit[] [both]

AiroFog and B&G tanksprayers.”

       61.     To protect its trademarks and other valuable intellectual property from further

infringement by Defendant, and to seek relief for the ongoing irreparable harm caused by

Defendant, Plaintiff has filed the present action.

                                            COUNT I
                   Trademark Infringement Under Section 32 of the Lanham Act

       62.     B&G restates and incorporates by reference Paragraphs 1 to 61 above, as if set

forth fully in this Count.

       63.     B&G owns all right, title and interest in and to the Trademark Registrations.

       64.     Defendant is improperly and willfully infringing the Trademark Registrations in

interstate commerce through the advertising, promotion, sale and distribution of the AF Sprayer.

       65.     The AF Sprayer is a counterfeit copy of B&G’s genuine Sprayer.


EAST\164222765.7
Case 8:19-cv-00403-CEH-AEP Document 1 Filed 02/15/19 Page 13 of 29 PageID 13



       66.     Defendant’s use in interstate commerce of the product designs that are virtually

identical to the product configuration described in the Trademark Registrations is likely to cause

confusion or deception of consumers as to the source, origin, or sponsorship of the products in

violation of Section 32 of the Lanham Act (15 U.S.C. § 1114). Particularly, customers are

likely to purchase Defendant’s sprayer products believing them to be those of B&G, thereby

resulting in a loss of goodwill and sales to B&G.

       67.     Defendant’s conduct constitutes trademark infringement in violation of Section 32

of the Lanham Act, 15 U.S.C. § 1114.

       68.     As a direct and proximate result of Defendant’s conduct, B&G has been, and is

likely to be, substantially injured in its business including harm to its goodwill and reputation

and the loss of revenues and profits.

       69.     B&G has no adequate remedy at law, and unless enjoined by this Court,

Defendant will continue to engage in such acts of trademark infringement, to the irreparable

damage and injury of B&G.

       70.     Upon information and belief, Defendant has engaged in the above-referenced acts

of trademark infringement with full knowledge of B&G’s exclusive rights in the Trademark

Registrations, and Defendant continues in such acts of intentional infringement, thus making

this case exceptional and entitling B&G to an award of treble its actual damages, plus attorneys’

fees in bringing and maintaining this action.




EAST\164222765.7
Case 8:19-cv-00403-CEH-AEP Document 1 Filed 02/15/19 Page 14 of 29 PageID 14



                                            COUNT II
   Unfair Competition by False Designation of Origin Under Section 43(a) of the Lanham Act

       71.     B&G restates and incorporates by reference Paragraphs 1 to 61 above, as if set

forth fully in this Count.

       72.     The designs reflected in the Trademark Registrations acts as indicators of source

and/or origin, and have acquired distinctiveness via secondary meaning.

       73.     The Trademark Registrations are valid and subsisting, and incontestable.

       74.     The designs reflected in the Trademark Registrations are non-functional and

distinctive in the minds of the relevant purchasers of B&G’s goods and services as being

associated exclusively with B&G.

       75.     The Sprayer Trade Dress collectively operates as an indicator of source and/or

origin, and has acquired distinctiveness via secondary meaning.

       76.     The Sprayer Trade Dress is valid and subsisting, and has been in continuous and

exclusive use throughout the United States, by B&G, since at least as early as 1962.

       77.     The Sprayer Trade Dress is non-functional and distinctive in the minds of the

relevant purchasers of B&G’s goods and services as being associated exclusively with B&G.

       78.     Defendant, through their use, display and copying of the designs of B&G’s unique

products (including the Sprayer), has without authorization, in connection with their goods

and/or services in commerce, made or contributed to the making of false designations of origin,

false or misleading descriptions of fact, and/or false or misleading representations of fact, which

are likely to cause confusion, mistake, or to deceive as to the affiliation, connection or

association of Defendant with B&G, and/or as to the origin, sponsorship or approval of

Defendant’s goods and/or services, in violation of Section 43(a)(1)(A) of the Lanham Act (15

U.S.C. § 1125(a)(1)(A)).


EAST\164222765.7
Case 8:19-cv-00403-CEH-AEP Document 1 Filed 02/15/19 Page 15 of 29 PageID 15



       79.     Consumers are likely to purchase pest control products such as AF Sprayer from

Defendant believing that Defendant is affiliated, connected or associated with B&G, resulting in

a loss of goodwill to B&G.

       80.     Defendant’s acts as set forth herein constitute unfair competition, and/or induce or

contribute to acts of unfair competition.

       81.     Defendant’s unfair acts have been committed in bad faith and with the intent to

cause confusion, mistake and/or to deceive.

       82.     As a direct and proximate result of Defendant’s conduct, B&G has been, and is

likely to be, substantially injured in its business including harm to its goodwill and reputation

and the loss of revenues and profits.

       83.     B&G has no adequate remedy at law because the designs reflected in the

Trademark Registrations and in the Sprayer Trade Dress are unique and represent to the public

B&G’s identity, reputation, and goodwill, such that damages alone cannot fully compensate

B&G for Defendant’s misconduct.

       84.     Unless enjoined by this Court, Defendant and those acting in concert with them

will continue to infringe B&G’s intellectual property rights, to B&G’s irreparable injury. This

threat of future injury to B&G’s business identity, goodwill, and reputation requires injunctive

relief to prevent Defendant’s continued use of the designs reflected in the Trademark

Registrations and in the Sprayer Trade Dress, and/or product configurations confusingly similar

thereto, and to ameliorate and mitigate B&G’s injuries.

       85.     Upon information and belief, Defendant has engaged in the above-referenced acts

of unfair competition with knowledge of B&G’s exclusive rights, and Defendant will continue

in such acts unless enjoined by this Court.




EAST\164222765.7
Case 8:19-cv-00403-CEH-AEP Document 1 Filed 02/15/19 Page 16 of 29 PageID 16



                                            COUNT III
                           Unfair Competition (Florida Common Law)

       86.     B&G restates and incorporates by reference Paragraphs 1 through 61 above, as if

set forth fully in this Count.

       87.     B&G owns and enjoys common law trademark rights in the shape and design of

its products (including those designs reflected in the Trademark Registrations, and in the

Sprayer Trade Dress) in the State of Florida and throughout the United States.

       88.     The designs reflected in the Trademark Registrations, and in the Sprayer Trade

Dress operate as indicators of source and/or origin, particularly when used in interstate

commerce. Moreover, these designs have acquired distinctiveness via secondary meaning.

       89.     Defendant, through their use, display and copying of the designs reflected in the

Trademark Registrations, and in the Sprayer Trade Dress, has without authorization, in

connection with their goods and/or services in commerce, made or contributed to the making of

false designations of origin, false or misleading descriptions of fact, and/or false or misleading

representations of fact, which are likely to cause confusion, mistake, or to deceive as to the

affiliation, connection or association of Defendant with B&G, and/or as to the origin,

sponsorship or approval of Defendant’s goods and services in violation of the common law of

the State of Florida.

       90.     Consumers are likely to purchase pest control products from Defendant believing

that Defendant is affiliated, connected or associated with B&G, resulting in a loss of goodwill to

B&G.

       91.     Defendant’s acts as set forth herein constitute unfair competition, and/or induce or

contribute to acts of unfair competition.




EAST\164222765.7
Case 8:19-cv-00403-CEH-AEP Document 1 Filed 02/15/19 Page 17 of 29 PageID 17



       92.     Defendant’s unfair acts have been committed in bad faith and with the intent to

cause confusion, mistake and/or to deceive.

       93.     As a direct and proximate result of Defendant’s conduct, B&G has been, and is

likely to be, substantially injured in its business including harm to its goodwill and reputation

and the loss of revenues and profits.

       94.     Upon information and belief, Defendant’s acts of unfair competition are, and have

been, oppressive, fraudulent and malicious, thus entitling B&G to punitive damages.

       95.     B&G has no adequate remedy at law because the designs reflected in the

Trademark Registrations, and in the Sprayer Trade Dress, are unique and represent to the public

B&G’s identity, reputation, and goodwill, such that damages alone cannot fully compensate

B&G for Defendant’s misconduct.

       96.     Unless enjoined by this Court, Defendant and those acting in concert with them

will continue to infringe B&G’s intellectual property rights, to B&G’s irreparable injury. This

threat of future injury to B&G’s business identity, goodwill, and reputation requires injunctive

relief to prevent Defendant’s continued use of the designs reflected in the Trademark

Registrations, and the Sprayer Trade Dress, and/or product configurations confusingly similar

thereto, and to ameliorate and mitigate B&G’s injuries.

       97.     Upon information and belief, Defendant has engaged in the above-referenced acts

of unfair competition with knowledge of B&G’s exclusive intellectual property rights, and

Defendant will continue in such acts unless enjoined by this Court.

                                           COUNT IV
                   Violation Of Florida Deceptive And Unfair Trade Practices Act

       98.     B&G restates and incorporates by reference Paragraphs 1 through 61 above, as if

set forth fully in this Count.


EAST\164222765.7
Case 8:19-cv-00403-CEH-AEP Document 1 Filed 02/15/19 Page 18 of 29 PageID 18



       99.     Defendant’s use of the designs reflected in the Trademark Registrations, and the

Sprayer Trade Dress, or colorable imitations thereof, constitute deceptive and unfair practices

under Florida’s Deceptive and Unfair Trade Practices Act (F.S.A. § 501.201 et seq.).

       100.    Specifically, Defendant’s use of the designs reflected in the Trademark

Registrations, and the Sprayer Trade Dress, and attempt to profit from the sale of the Infringing

Products to third parties go against public policy and are immoral, unethical, oppressive,

unscrupulous, and substantially injurious to consumers.

       101.    As a direct result of Defendant’s deceptive and unfair practices, B&G has been,

and continues to be, damaged by Defendant’s use of the designs reflected in the Trademark

Registrations, and the Sprayer Trade Dress, and attempts to profit from the sale of the Infringing

Products.

                                            COUNT V
                                       Unjust Enrichment

       102.    B&G restates and incorporates by reference Paragraphs 1 through 61 above, as if

set forth fully in this Count.

       103.    B&G has invested substantial time, labor and money in the design and production

of the B&G Sprayer.

       104.    Defendant has wrongfully misappropriated the unique features of the B&G

Sprayer (as reflected in the Trademark Registrations, and the Sprayer Trade Dress), and has

profited from and received certain other benefits as a result of such wrongful misappropriation.

       105.    Defendant has been unjustly enriched at B&G’s expense.

       106.    It would be inequitable to allow Defendant to retain the profits and other benefits

it acquired through its wrongful actions.




EAST\164222765.7
Case 8:19-cv-00403-CEH-AEP Document 1 Filed 02/15/19 Page 19 of 29 PageID 19



                                           COUNT VI

        Unfair Competition by False Advertising Under Section 43(a) of the Lanham Act

        107.   B&G restates and incorporates by reference the allegations of Paragraphs 1

through 61 as if fully set forth herein.

        108.   B&G alleges that Defendant, through its use and display of the AF Sprayer, use

false and/or misleading descriptions and/or representations of fact in commercial advertising or

promotion which misrepresent the nature, characteristics and/or qualities of the its goods and/or

services in violation of Section 43(a)(1)(B) of the Lanham Act (15 U.S.C. § 1125(a)(1)(B)).

        109.   Defendant is manufacturing the AF Sprayer in China and importing the product

into the United States without marking the country of origin on the goods or its packaging in a

manner to make such information known to the end customer. Pursuant to the Tariff Act (19

U.S.C.A. § 1304), every article of foreign origin imported into the United States must be

marked to indicate such country of origin.

        110.   While Defendant has apparently applied a “Made In China” labels to at least some

versions of the AF Sprayer, such labels are cheap and easily removable.

        111.   Once such a label is removed, the end customer will not know the true source of

the AF Sprayer.

        112.   The above-referenced conduct is deceptive and a misleading representation of fact

that misrepresents the geographic origin of Defendant’s AF Sprayer in violation of 15 U.S.C. §

1125.

        113.   In addition to failing to designate the country of origin for the AF Sprayer,

Defendant utilizes the term “USA” in its logo, with a red/white/blue color scheme. This

conduct is intended to mislead the public into believing that the AF Sprayer has certain qualities




EAST\164222765.7
Case 8:19-cv-00403-CEH-AEP Document 1 Filed 02/15/19 Page 20 of 29 PageID 20



that it does not actually have, and is a misleading representation of fact in violation of 15 U.S.C.

§ 1125.

       114.    Defendant’s activities in commercial advertising or promotion as described above

misrepresent the nature, characteristics, qualities, or origin of Defendant’s goods and services.

       115.    Defendant’s false and misleading descriptions and/or statements actually deceive

or have a tendency to deceive a substantial segment of customers.

       116.    Defendant’s false and misleading statements and/or descriptions are material, and

are likely to influence the purchasing decision of actual and prospective customers.

       117.    Upon information and belief, Defendant’s actions with regard to the above-

referenced false and misleading statements and/or descriptions have been committed willfully

and in bad faith and with the intent to cause confusion, mislead and/or deceive.

       118.    As a direct and proximate result of Defendant’s conduct, B&G has been and is

likely to be substantially injured in its business including harm to its goodwill and its reputation

and the loss of revenues and profits.

       119.    B&G has no adequate remedy at law because the product configuration of the

B&G Sprayer is unique and represents to the public B&G’s identity, reputation, and goodwill,

such that damages alone cannot fully compensate B&G for Defendant’s misconduct.

       120.    Unless enjoined by this Court, Defendant and those acting in concert with them

will continue to infringe B&G’s rights in the B&G Sprayer’s product configuration, to B&G’s

irreparable injury. This threat of future injury to B&G’s business identity, goodwill, and

reputation requires injunctive relief to prevent Defendant’s continued use of the product

configuration of the B&G Sprayer and/or product configurations confusingly similar thereto,

and to ameliorate and mitigate B&G’s injuries.




EAST\164222765.7
Case 8:19-cv-00403-CEH-AEP Document 1 Filed 02/15/19 Page 21 of 29 PageID 21



       121.    Upon information and belief, Defendant has engaged in acts of false and/or

misleading descriptions and/or representations of fact in commercial advertising with

knowledge of B&G’s exclusive rights in the product configuration of the B&G Sprayer, and

Defendant continues in such acts.

                                          COUNT VII

                                      Breach Of Contract

       122.    B&G restates and incorporates by reference Paragraphs 1 through 61 above, as if

set forth fully in this Count.

       123.    Defendant signed and entered into a valid written contract with B&G entitled

“Settlement Agreement and Release,” attached hereto as Exhibit C.

       124.    As expressly stated in Section 3.3(a) of the Settlement Agreement Defendant

agreed:

               The AF Sprayer, AF ADU, and AF Termite Tool (collectively the
               “Products”) shall all be marked as “Made In China” from [November 15,
               2017] forward for so long as such Products, or any component parts thereof,
               are actually made in China and such Products are sold in the United States
               of America…All stickers comprise vinyl, destructible labels, or some
               equivalent type of label which is tamper resistant, or which is made in
               such a manner so as not to be easily removable from the respective
               Products without destruction of the label itself. (emphasis added).

       125.    In Section 3.4 of the Agreement, Defendant expressly agreed:

               (a) The lengths of the wands for the AF Sprayer shall be only 7 ½ inches
               or 17 ½ inches, and shall not be interchangeable with wands for the
               current B&G Sprayer; The hose, trigger valve, and filter for the AF
               Sprayer shall not be interchangeable with the current B&G Sprayer; No
               parts for the AF Sprayer shall be interchangeable with the B&G Sprayer,
               except for the parts shown in Exhibit C attached [to the Agreement]…
               (emphasis added).




EAST\164222765.7
Case 8:19-cv-00403-CEH-AEP Document 1 Filed 02/15/19 Page 22 of 29 PageID 22



       126.    The obligations set forth in the Settlement Agreement are reasonable and

necessary to protect B&G’s multiple legitimate business interests, trademarks, and intellectual

property.

       127.    Defendant has breached multiple material obligations under the Settlement

Agreement, as set forth above.

       128.    Defendant’s conduct has caused irreparable injury to B&G, and B&G is facing

the threat of further imminent irreparable harm as long as Defendant continues its wrongful

conduct.

       129.    B&G has suffered harm and damages as a direct and proximate result of

Defendant’s breaches of its contractual obligations.

       130.    The threat of further imminent irreparable injury to B&G outweighs the

threatened harm of the proposed injunctive relief against Defendant.

       131.    Any injunctive relief, if issued, will not disserve the public interest.

       132.    Unless Defendant is immediately enjoined from engaging in the wrongful conduct

set forth herein, B&G will continue to suffer irreparable injury and harm for which it has no

adequate remedy at law. Such injunctive relief was anticipated by the parties and is appropriate

based on the express terms of the Settlement Agreement.

       133.    In particular, Section 6.9 of the Settlement Agreement provides:

       Injunctive Relief Each of the Parties agree that it would be impossible or
       inadequate to measure and calculate damages from any breach of the covenants,
       representations or warranties set forth in this Agreement. Accordingly, each of the
       Parties agree that if he/she/it breaches any of such covenants, representations or
       warranties, the Party harmed by such breach will have available, in addition to any
       other right or remedy available to it at law or in equity, the right to obtain an
       injunction from a court of competent jurisdiction restraining such breach or
       threatened breach and to specific performance of any such provision of this
       Agreement. Each of the Parties further agree that no bond or other security shall
       be required in obtaining such equitable relief.



EAST\164222765.7
Case 8:19-cv-00403-CEH-AEP Document 1 Filed 02/15/19 Page 23 of 29 PageID 23




       134.    B&G is entitled to recover attorneys’ fees in connection with this action under

Section 6.8 of the Agreement, which provides:

       Attorneys’ Fees If litigation arises concerning a breach of this Agreement, the Court
       shall award to the party prevailing in such litigation his/her/its reasonable costs and
       reasonable attorneys’ fees in connection with such litigation.

       135.    Upon information and belief, Defendant has engaged in the above-reference acts

and omissions with knowledge of relevant terms of the Settlement Agreement, and Defendant

continues in such acts.




EAST\164222765.7
Case 8:19-cv-00403-CEH-AEP Document 1 Filed 02/15/19 Page 24 of 29 PageID 24



          WHEREFORE, for the foregoing reasons, Plaintiff B&G Equipment Company, Inc.

respectfully requests that this Court enter preliminary and permanent injunctive relief against

Defendant AiroFog USA, LLC, as well as its employee and/or agents, awarding the following

relief:

A.        Entry of a judgment that:

                 1.      Defendant has infringed Plaintiff’s federal trademark rights in the

          Trademark Registrations;

                 2.      Defendant’s sale of the AF Sprayer, including the designs set forth in the

          Trademark Registrations, and in the Sprayer Trade Dress, constitutes unfair competition

          under Section 43(a) of the Lanham Act;

                 3.      Defendant has engaged in common law unfair competition, through the

          sale of the AF Sprayer including the designs set forth in the Trademark Registrations, and

          in the Sprayer Trade Dress;

                 4.      Defendant has engaged in deceptive and unfair trade practices in the State

          of Florida (under the Deceptive and Unfair Trade Practices Act), through the sale of the

          AF Sprayer including the designs set forth in the Trademark Registrations, and in the

          Sprayer Trade Dress;

                 5.      Defendant has been unjustly enriched by the sale of the AF Sprayer; and

                 6.      Defendant’s false or misleading descriptions and/or representations of fact

          in the commercial advertising and promotion of their products and services constitutes

          unfair competition in violation of Section 43(a) of the Lanham Act.

B.        Entry of judgment that Defendant’s acts of trademark infringement and unfair

competition detailed herein have been, and continue to be, willful and deliberate.




EAST\164222765.7
Case 8:19-cv-00403-CEH-AEP Document 1 Filed 02/15/19 Page 25 of 29 PageID 25



C.     Entry of preliminarily and permanent injunctions enjoining Defendant, their agents,

servants and employees, and those people in active concert or participation with it from:

               1.     using, infringing, contributing to, or inducing infringement of the B&G’s

       registered and common law trademarks and service marks, including but not limited to

       the Trademark Registrations and the Sprayer Trade Dress;

               2.     using any false designation, description or representation regarding the

       source or sponsorship of its goods and/or services, or stating or implying that Defendant

       or its agents are connected with the goods and/or services of B&G, thereby damaging

       B&G’s goodwill and reputation;

               3.     causing a likelihood of confusion or misunderstanding as to the source or

       sponsorship of Defendant’s business and/or Defendant’s goods or services, including but

       not limited to causing a likelihood of confusion or misunderstanding as to Defendant’s

       affiliation, connection or association with B&G or any of B&G’s goods and/or services;

       and,

               4.     otherwise infringing B&G’s common law and registered trademarks and

       service marks, or otherwise unfairly competing with B&G.

D.     Entry of judgment requiring Defendant to offer up for destruction all articles, displays,

advertisements, labels, signs, prints, packages, packaging, wrappers, receptacles, brochures,

catalogs, plates, molds, uniforms, and logo items in its possession or control which display a

product which is identical to, or confusingly similar with, B&G’s protected product

configuration trade dress as set forth in the Trademark Registrations, as provided by Section 36

of the Lanham Act (15 U.S.C. §1118).




EAST\164222765.7
Case 8:19-cv-00403-CEH-AEP Document 1 Filed 02/15/19 Page 26 of 29 PageID 26



E.     Entry of judgment requiring Defendant to file with the Court and to serve upon B&G’s

counsel within thirty (30) days after entry of any injunction or order issued herein, a written

report, under oath, setting forth in detail the manner in which it has complied with such

injunction or order pursuant to Section 34 of the Lanham Act (15 U.S.C. §1116(a)).

F.     Entry of judgment:

               1.      awarding B&G such actual damages as it has sustained by reason of

       Defendant’s acts of trademark infringement in violation of Section 32 of the Lanham Act

       (15 U.S.C. §1114) (including, but not limited to, a disgorgement of Defendant’s profits,

       B&&G’s lost profits, and the costs of this action);

               2.      awarding B&G treble its actual damages for such trademark infringement;

               3.      awarding B&G its attorney’s fees in bringing and maintaining this action,

       which should be deemed exceptional, for such trademark infringement; and

               4.      requiring Defendant to account to B&G for any and all profits derived by

       it from sales of the Infringing Products, and to compensate B&G for all damages

       sustained by reason of such trademark infringement and the other acts complained of

       herein; all pursuant to Section 35 of the Lanham Act (15 U.S.C. §1117).

G.     Entry of judgment:

               1.      awarding B&G such actual damages as it has sustained by reason of

       Defendant’s acts of unfair competition in violation of Section 43(a)(1)(A) of the Lanham

       Act (15 U.S.C. §1125(a)(1)(A)) (including, but not limited to, a disgorgement of

       Defendant’s profits, B&G’s lost profits, and the costs of this action);

               2.      awarding B&G treble its actual damages or such acts of unfair

       competition;




EAST\164222765.7
Case 8:19-cv-00403-CEH-AEP Document 1 Filed 02/15/19 Page 27 of 29 PageID 27



               3.     awarding B&G its attorney’s fees in bringing and maintaining this action,

       which should be deemed exceptional, for such acts of unfair competition; and

               4.     requiring Defendant to account to B&G for any and all profits derived by

       it from sales of the Infringing Products, and to compensate B&G for all damages

       sustained by reason of such acts of unfair competition and the other acts complained of

       herein; all pursuant to Section 35 of the Lanham Act (15 U.S.C. §1117).

H.     Entry of judgment ordering Defendant to compensate B&G for the advertising or other

expenses necessary to dispel any confusion caused by Defendant’s trademark infringement,

unfair competition and other unlawful acts (including but not limited to the costs of an

appropriate corrective advertising campaign), pursuant to Section 35 of the Lanham Act (15

U.S.C. §1117).

I.     Entry of judgment awarding B&G such damages as it has sustained by reason of

Defendant’s acts of common law unfair competition, including but not limited to compensatory

damages, attorneys’ fees, costs and/or punitive damages.

J.     Entry of judgment awarding B&G such damages as it has sustained by reason of

Defendant’s deceptive and unfair trade practices, including but not limited to compensatory

damages, attorneys’ fees, costs and/or punitive damages.

K.     Entry of judgment awarding B&G the amount of Defendant’s unjust enrichment.

L.     Entry of judgment enjoining Defendant from further material breaches of the Agreement

and awarding B&G damages it sustained due to the Defendant’s material breaches of the

Agreement, including but not limited to compensatory damages, attorneys’ fees, and costs.




EAST\164222765.7
Case 8:19-cv-00403-CEH-AEP Document 1 Filed 02/15/19 Page 28 of 29 PageID 28



M.     Affording B&G such further and other relief as this Court may deem just and proper.


Dated: February 1, 2019

                                                  Respectfully submitted,

                                                  s/ Amanda E. Reagan
                                                  Fredrick H.L. McClure
                                                  Florida Bar No. 147354
                                                  Amanda E. Reagan
                                                  Florida Bar No. 92520
                                                  DLA PIPER LLP (US)
                                                  3111 W. Dr. Martin Luther King Jr. Blvd.
                                                  Suite 300
                                                  Tampa, FL 33607
                                                  Telephone: 813-229-2111
                                                  Facsimile: 813-229-1447
                                                  Email: fredrick.mcclure@dlapiper.com
                                                         amy.reagan@dlapiper.com
                                                         sheila.hall@dlapiper.com
                                                  Pro Hac Vice to be submitted
                                                  Darius C. Gambino (SB No. 83, 496)
                                                  DLA PIPER LLP (US)
                                                  1650 Market St., Suite 4900
                                                  Philadelphia, PA 19103
                                                  Telephone: 215-656-3300
                                                  Facsimile: 215-656-3301
                                                  Email: darius.gambino@dlapiper.com
                                                  ATTORNEYS FOR PLAINTIFF
                                                  B&G EQUIPMENT CO., INC.




EAST\164222765.7
Case 8:19-cv-00403-CEH-AEP Document 1 Filed 02/15/19 Page 29 of 29 PageID 29
